tcmemo_2009_283 united_states tax_court david l simmons petitioner v commissioner of internal revenue respondent docket no filed date david l simmons pro_se joel d mcmahan for respondent memorandum findings_of_fact and opinion wells judge respondent determined the following deficiencies in petitioner’s federal income taxes and additions to tax for the following taxable years additions to tax under i r c year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number we must decide the following issues whether petitioner’s gross_income must be increased by dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for taxable years and respectively whether petitioner’s gross_income must be increased by interest and dividend income of dollar_figure dollar_figure dollar_figure and dollar_figure for taxable years and respectively whether petitioner is liable for the fraudulent_failure_to_file additions to tax pursuant to sec_6651 f for taxable years through or in the alternative whether petitioner is liable for failure_to_file additions to tax pursuant to sec_6651 for taxable years through whether petitioner is liable for the failure to pay additions to tax pursuant to sec_6651 for taxable years through whether petitioner is liable for the failure to pay estimated_tax additions to tax pursuant to sec_6654 for taxable years through 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended for the years in issue amounts are rounded to the nearest dollar findings_of_fact none of the facts have been stipulated because petitioner refused to agree to any stipulations petitioner resided in florida at the time the petition was filed petitioner lived in florida from until petitioner moved to tennessee in the fall of and lived there until the summer of when he moved back to florida petitioner is a licensed financial adviser who sells life_insurance health insurance annuities and other personal lines of insurance including property and casualty homeowners and automobile insurance petitioner’s licenses include certified asset protection consultant certified estate adviser life_insurance agent mortgage broker series serie sec_63 and serie sec_26 to obtain series and serie sec_63 licenses petitioner was required to study the income_tax consequences of individual investment activities including the taxation of mutual funds variable_annuity products variable life_insurance products retirement plans and deferred_compensation plans beginning with his taxable_year petitioner stopped filing form sec_1040 u s individual_income_tax_return petitioner failed to file federal_income_tax returns for his taxable years through during the early 1990s petitioner became involved with joseph sweet and david swanson in the sale and promotion of unincorporated business_trust organizations ubtos petitioner continued to sell ubtos after joseph sweet and david swanson had been enjoined from promoting ubtos united_states v swanson no 04-cv-00339-eak-tgw m d fla date final judgment and permanent injunction united_states v sweet aftr 2d m d fla petitioner used ubtos to hide his own income after his client edward tonitis was found liable for fraudulent_failure_to_file additions to tax because of his use of ubtos tonitis v commissioner tcmemo_2004_60 petitioner did not maintain a personal bank account but would deposit his personal income into a bank account opened in the name of one of the ubtos asserting that the use of a ubto was a way to shelter earnings from income_taxation the ubtos that petitioner used never filed tax returns petitioner repeatedly denied to the internal_revenue_service irs that he was liable for any_tax for the years in issue in correspondence he sent to the irs petitioner offered a variety of frivolous tax-protester type arguments claiming that he was not liable for federal_income_tax that he did not have the obligation to file a tax_return and that he was not a citizen of florida even while he lived in that state petitioner also engaged in other methods to conceal his income and avoid contact with the irs on irs forms petitioner used a fraudulent social_security_number driver’s license number and tax identification_number petitioner used a general delivery address and mail drop boxes to conceal his residential location from the irs in an effort to hide assets petitioner transferred funds between his domestic ubto accounts and an offshore bank account in the principality of andorra petitioner gave sales presentations on ubtos to potential clients of his insurance_business and to other individuals urging them to form ubtos petitioner instructed each such individual to notify employers not to issue the individual a form_w-2 wage and tax statement or pay the individual in the individual’s name but rather to pay the individual in the name of the ubto in order to escape taxation petitioner was reprimanded by the state bar of florida during for the unlicensed practice of law in connection with the sale of ubtos petitioner failed to maintain or to submit to the irs for examination books_and_records of his business dealings for each of the years in issue when the irs requested that information petitioner responded that he was not under any obligation to maintain records or to provide them to the irs to reconstruct petitioner’s income for the years in issue the irs subpoenaed petitioner’s bank records using the subpoenaed information the irs prepared summaries of petitioner’s bank accounts and used the information to prepare sec_6020 substitute returns for petitioner’s taxable years through petitioner deposited to his bank accounts dollar_figure during dollar_figure during dollar_figure during dollar_figure during and dollar_figure during petitioner earned interest and dividend income of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for throughout the instant proceedings petitioner made frivolous arguments such as citizens working in the private sector do not owe income_tax irs employees lack the authority to issue a notice_of_deficiency and the united_states constitution was erroneously amended to allow for an income_tax opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 the court_of_appeals for the eleventh circuit to which an appeal in this case would lie requires the commissioner to introduce some minimal evidence linking the taxpayer to the alleged income-producing activity before the presumption attaches 994_f2d_1542 11th cir affg tcmemo_1991_636 we conclude that respondent has sufficiently linked petitioner to an income-producing activity petitioner testified that during the years in issue he sold insurance products to clients additionally one of petitioner’s clients testified that petitioner sold her a ubto and advised her to use the ubto to avoid paying income_tax on her personal income furthermore respondent’s revenue_agent testified that she reconstructed petitioner’s income using petitioner’s bank records therefore petitioner has the burden of proving that respondent’s deficiency determination was incorrect blohm v commissioner supra petitioner has failed to provide credible_evidence that respondent’s deficiency determinations are incorrect petitioner has presented only frivolous arguments we conclude that the ubtos were sham trusts designed to obfuscate petitioner’s obligation to pay taxes and to frustrate the collection of his tax_liabilities by the irs petitioner’s contentions are tax- protester arguments that are without merit and so trivial that they do not warrant discussion see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit accordingly we hold that petitioner has not met his burden_of_proof with respect to respondent’s deficiency 2petitioner also admitted to earning income for the years in issue in his written responses to respondent’s requests for admission 3petitioner does not contend that sec_7491 should apply to shift the burden_of_proof to respondent nor did he establish that it should apply to the instant case determinations consequently we sustain respondent’s deficiency determinations for the taxable years in issue we next turn to whether petitioner is liable for fraud additions to tax pursuant to sec_6651 for the years in issue sec_6651 provides for an addition_to_tax of percent of the amount of tax required to be shown for each month the return is late up to percent in the aggregate if the failure_to_file is due to fraud in ascertaining whether petitioner’s failure_to_file was fraudulent pursuant to sec_6651 the court considers the same elements that are considered in imposing the fraud_penalty under sec_6663 and the additions to tax pursuant to former sec_6653 102_tc_632 rossman v commissioner tcmemo_2006_128 the commissioner has the burden of production with respect to the additions to tax and the burden_of_proof with respect to fraud sec_7454 sec_7491 to carry the burden_of_proof on the fraud penalties the commissioner must show by clear_and_convincing evidence both that the taxpayer underpaid his tax for each taxable_year in issue and that at least some part of the underpayment was due to fraud dileo v commissioner 4respondent argues in the alternative that petitioner is liable for failure_to_file additions to tax pursuant to sec_6651 because we find petitioner liable for the fraud additions to tax we decline to address that issue t c affd 959_f2d_16 2d cir 81_tc_640 the commissioner need not prove the precise amount of the underpayment resulting from fraud but only that there is some underpayment and that some part of it is attributable to fraud 466_f2d_11 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 to carry that burden the commissioner may not rely on the taxpayer’s failure to meet his burden of proving error in the commissioner’s determination as to the deficiencies dileo v commissioner supra pincite 78_tc_304 53_tc_96 respondent has established clearly and convincingly that petitioner failed to report certain receipts that were includable in his gross_income for the years in issue as stated above petitioner admitted to earning income during the years in issue see supra note accordingly we conclude that the record contains clear_and_convincing evidence of petitioner’s underpayment_of_tax during each of the years in issue as to fraudulent intent fraud is established by proving that a taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax clayton v commissioner supra pincite the existence of fraud is a question of fact that is resolved by examining the entire record 99_tc_202 fraud is not imputed or presumed but must be established by some independent evidence of fraudulent intent id fraudulent intent may be established by circumstantial evidence and reasonable inferences drawn from the record clayton v commissioner supra pincite circumstantial evidence that indicates fraud also known as badges_of_fraud includes but is not limited to understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets failure to cooperate with tax authorities filing false forms failure to make estimated_tax payments dealing in cash engaging in illegal activity and attempting to conceal illegal activity 796_f2d_303 9th cir affg tcmemo_1984_601 many of the foregoing badges_of_fraud are present in the instant case petitioner failed to file returns for taxable years through petitioner failed to cooperate with respondent’s requests for books_and_records and acted to conceal assets through mail drop boxes foreign bank accounts the use of ubtos and the use of a false social_security_number and petitioner participated in a ubto tax_evasion scheme that he promoted to others even after learning that other promoters had been enjoined from similar promotions additionally in connection with his promotion of ubtos petitioner gave advice and filed tax forms in an attempt to conceal his income and that of his clients petitioner’s continued involvement in sham trusts is evidence of his fraudulent intent see rossman v commissioner supra accordingly we hold that petitioner fraudulently underpaid his federal income taxes for the years in issue and is therefore liable for the additions to tax pursuant to sec_6651 determined by respondent we next turn to the issue of whether petitioner is liable for the failure to pay additions to tax pursuant to sec_6651 sec_6651 provides for an addition_to_tax for failure to pay the amount shown as tax on a return on or before the payment due_date the addition_to_tax is percent per month with an additional percent per month for each month the failure continues up to percent id in instances where the taxpayer fails to file a return the return prepared by the commissioner pursuant to sec_6020 shall be treated as the return filed by the taxpayer for the purpose of calculating the addition_to_tax pursuant to sec_6651 sec_6651 for a return to constitute a sec_6020 return it must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a return spurlock v commissioner tcmemo_2003_124 respondent bears the burden of production under sec_7491 and petitioner bears the burden_of_proof see 116_tc_438 the record contains a substitute return for each of the years in issue the substitute returns are subscribed and include a sec_6020 certification form_4549 income_tax examination changes and form 886-a explanation of items those forms are sufficient to compute petitioner’s tax_liabilities for the years in issue and respondent has certified that they will be treated as returns because petitioner has not paid the amounts shown we uphold respondent’s determination of the failure to pay additions to tax against petitioner pursuant to sec_6651 for the years in issue we next turn to the issue of whether petitioner is liable for the failure to pay estimated_tax additions to tax pursuant to sec_6654 taxpayers are liable for an addition_to_tax for failure to pay estimated_taxes where prepayments of tax either through withholding or by making estimated quarterly payments during the year do not equal the lesser_of percent of the tax for the current taxable_year or percent of the tax shown for the previous taxable_year if a return was filed for the previous year sec_6654 an exception applies if the tax due for the year in issue is less than dollar_figure the individual had no tax_liability for the preceding year or a waiver applies sec_6654 respondent bears the burden of production to show that the taxpayer had an estimated_tax payment obligation which includes whether a return was filed for the preceding year see sec_7491 127_tc_200 affd 521_f3d_1289 10th cir petitioner bears the burden_of_proof see higbee v commissioner supra pincite the record shows that petitioner failed to file returns for his taxable years through and he was therefore required to make estimated_tax payments equal to percent of his tax for each of the years in issue petitioner made no estimated_tax payments and has failed to show that any exception applies accordingly we uphold respondent’s determination of the failure to pay estimated_tax additions to tax against petitioner for the years in issue as noted above petitioner maintained frivolous arguments throughout the instant proceedings pursuant to sec_6673 the court is authorized to impose a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the position of the taxpayer in such proceedings is frivolous or groundless we take this opportunity to warn petitioner that should he institute or maintain any further frivolous or groundless positions in proceedings before this court we may impose a penalty upon him pursuant to sec_6673 the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we consider them moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
